Citation Nr: 0332509	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a low back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The veteran has had service in the 
Marine Corps Reserve.  Ascertain whether 
he is still an active member of the 
Reserves and then contact the appropriate 
official agency to obtain any service 
medical records pertinent to treatment or 
evaluation of back problems since the 
time of the 1990 injury.

2.  Ask the veteran to identify all non-
VA health care providers that have 
treated him for a back disorder.  In 
particular, ask him to identify any non-
VA health care providers that prescribed 
bed rest as treatment for a back 
disorder.  Obtain treatment records from 
health care providers he identifies.  

3.  Obtain the veteran's post-1999 
medical records, including outpatient 
treatment records and clinical and 
diagnostic reports relevant to the back 
from the Ann Arbor, Michigan, VA Medical 
Center.

4.  After the medical evidence listed 
above has been obtained and associated 
with the file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of 
orthopedic and neurologic disability 
attributable to a 1990 in-service back 
injury.  The claims file must be provided 
to the examiner(s) for consideration in 
conjunction with the examination.  The 
examiner(s) should respond to the 
following:

a)  Describe all symptomatology due 
to the veteran's in-service injury to the 
low back.  To the extent possible, 
distinguish disability manifestations 
attributable to the veteran's 1986 work-
related back injury from manifestations 
resulting from aggravation due to the 
1990 in-service back injury.  Any 
indicated studies, including X-rays, 
should be performed.  

b)  Report the active and passive 
ranges of lumbar motion in degrees as 
shown during examination.  

c)  Identify any objective evidence 
of pain with motion of the low back and 
assess the extent of any pain, to include 
identifying all degrees of motion 
accompanied by pain.

d)  Describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  

e)  Express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  

f)  Identify any evidence of 
neuropathy due to the service-connected 
back disability, to include reflex 
changes, characteristic pain, and muscle 
spasm.  Any functional impairment of the 
lower extremities due to disc disease 
should be identified, and the examiner(s) 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular, 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

g)  Provide an opinion concerning 
the impact of the veteran's service-
connected back disability on his ability 
to work.  

The rationale for all opinions expressed 
should also be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





